IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1676
                               Filed September 22, 2021


SEAN EDWARD KRIER,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Louisa County, Mark Kruse, Judge.



      Sean Krier appeals the dismissal of his application for postconviction relief.

AFFIRMED.



      Lanny M. Van Daele of Van Daele Law, LLC, North Liberty, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Danilson and Doyle, S.J.J.*

      *Senior judges assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


DANILSON, Senior Judge.

        In 2009, the district court entered judgment and sentence on Sean Krier’s

guilty plea to third-degree sexual abuse, in violation of Iowa Code section

709.4(2)(c)(4) (2007). This court affirmed Krier’s conviction on direct appeal,

rejecting his claim that “trial counsel was ineffective in failing to assert section

903B.1 violates the federal and state constitutional provisions regarding cruel and

unusual punishment, the separation of powers, equal protection of the laws, and

procedural and substantive due process.” See State v. Krier, No. 09-0256, 2009

WL 2184825, at *1, *2–7 (Iowa Ct. App. July 22, 2009). Procedendo issued in late

2009.

        In 2010, Krier filed his first application for postconviction relief (PCR)

(PCLA018594), contending his trial counsel was ineffective “for failing to advise

him that his guilty plea would subject him to a mandatory minimum of five years of

electronic monitoring (pursuant to Iowa Code section 692A.124 (2007)) and for

failing to object to the prosecutor’s alleged breach of the plea agreement.” Krier v.

State, No. 14-0425, 2015 WL 3623644, at *1 (Iowa Ct. App. June 10, 2015). The

district court denied the PCR application, and this court affirmed that ruling on

appeal. See id.

        Krier filed the PCR application precipitating this appeal (PCLA018740) in

2014. Over the next four years, Krier amended his application several times to

allege additional claims. The State filed a motion to dismiss, which the court

denied, noting that although “[t]he procedural history of this case is convoluted and
                                          3


a mess”1 and “the State of Iowa is naturally frustrated with Krier’s multiple efforts

to litigate issues arising out of his conviction for sexual abuse,” a motion for

summary judgment, not a motion to dismiss “is the proper pretrial procedural

vehicle for challenging Krier’s multiple efforts to undo his conviction and sentence.”

The case was subsequently submitted to the court on the parties’ production of

various exhibits, transcripts, and written arguments, and the court thereafter

entered an order denying Krier’s application after separately addressing Krier’s

twelve claims.

       As a part of these appellate proceedings, Krier filed a request of

disqualification of counsel and, alternatively, requested permission to file a pro se

reply brief. Our supreme court denied the request for disqualification of counsel

and submitted the issue of whether the court may consider the subsequently-filed

pro se brief in light of Iowa Code section 822.3A(1) (Supp. 2019) (“An applicant

seeking relief under section 822.2 who is currently represented by counsel shall

not file any pro se document, including an application, brief, reply brief, or motion,

in any Iowa court. The court shall not consider, and opposing counsel shall not

respond to, such pro se filings.”). Our review of Krier’s brief reflects arguments


1 We second this observation. Krier filed his second PCR application while his first
was still pending. He has since filed several additional PCR applications, some
raising duplicative claims, which have been denied or dismissed by the district
court. See PCLA018782 (Krier’s 2015 application claiming the parole board’s
decision to place him in work release instead of releasing him on parole constitutes
an illegal sentence, because the statute at the time he was sentenced did not
provide the option of work release; application dismissed in 2016); PCLA018819
(Krier’s 2017 application challenging the revocation of his parolee status,
contending he was denied due process; application denied in 2019, following a
hearing); PCLA018945 (Krier’s 2020 application to proceed in forma pauperis and
declaration in support; application dismissed due to his failure to pay 20% of the
filing fee).
                                           4


raised in either his counsel’s briefs, or previously addressed by Krier’s pro se filings

in district court proceedings, and made a part of our record to review. Accordingly,

we find it unnecessary to consider Krier’s pro se brief and thus the alternative relief

he requests is denied.

       On appeal, Krier challenges the court’s rulings on eleven of his claims.

Specifically, Krier argues:

       1)     PCR counsel in PCLA018594 was “ineffective for not raising
              issues and subjecting [Krier’s] current claims to statute of
              limitations attack,” the Allison v. State[, 914 N.W.2d 866 (Iowa
              2018)] relation-back doctrine “preserve[s] rights as of the
              earlier date” of his original PCR application, and “the district
              court [should] be reversed on denying the PCR application on
              the grounds [that the claims were] untimely or outside the
              statute of limitations.”

       2)     Trial counsel was “ineffective by failing to properly investigate
              the charge and be familiar with applicable law to properly
              advise Krier”; “trial counsel provided ineffective assistance of
              counsel by failing to be familiar with direct and mandatory
              applicable sentencing statutes and guidelines, specifically
              section 903B.1, and misadvised of the direct consequences
              of a guilty plea thereby inducing Krier to enter a guilty plea
              unknowingly and involuntarily.”

       3)     The district court and trial counsel “failed to inform Krier of the
              applicable and mandatory fines, surcharges, and fees
              associated with his plea of guilty.”

       4)     “Krier is currently serving an illegal sentence as the mandatory
              minimum term of section 906.15 was not applied to the section
              903B.1 sentence.”

       5)     Krier “was deprived the right to have two court appointed
              attorneys as he was facing a lifetime sentence.”

       6)     “Trial counsel failed and Krier was not informed of the right to
              waive a jury trial and have a bench trial”; “[a]t the plea[]
              hearing, the trial court failed to inform Krier that he could waive
              a jury trial and have a bench trial to a judge. In addition, trial
              counsel failed to inform Krier of the option for a bench trial.”
                                          5


      7)     “Krier is serving an illegal and unconstitutional sentence that
             exceeds the maximum sentence authorized by law, and
             constitutes a form of double jeopardy”; “the special sentence
             itself is not defined as any type of felony class, it is a stacking
             of a 2nd sentence onto the class C felony without notice being
             given to a defendant through the trial information filed. This
             stacking sentences or multiple punishments based on one
             single offense makes an illegal and unconstitutional
             sentence.”

      8)     “Trial counsel failed to properly advise and the trial court failed
             to inform Krier and Krier was misled regarding application of
             good time credits and the special sentence”; Krier “was led by
             the court and trial counsel to believe that the special sentence
             of section 903B would be reduced by section 903A for good
             time credits[, which] helped induce a guilty plea from Krier as
             it le[]d him to believe that his sentences would accordingly be
             reduced by earned time credits pursuant to section 903A.”

      9)     “Trial counsel failed to inform Krier of the mandatory parole
             fee[s,] treatment fee[s,] and residential fees incurred as a
             direct consequence of pleading guilty”; “at no time during the
             plea or at the sentencing hearing was [Krier] informed that he
             would be required to pay the incurred costs of sex offender
             treatment programming; the costs associated with
             administrative fees and penalties of the halfway house after
             his prison term; and the mandatory parole fee that is applied
             due to the special sentence of section 903B conferring by
             statute the guaranteed of parole for the rest of his life.”

      10)    “The supervision and conditions of section 903B as
             administered violates the intent behind section 903B and
             constitutes cruel and unusual punishment in violation of the
             federal and state constitutions under the 8th amendment . . .
             [by] impos[ing] harsh, cruel, arbitrary, punitive and draconic
             conditions onto a sex offender’s special sentence parole,”
             [c]onditions that bear no relation to the offender’s crime, or
             nexus to it.”

      11)    “The State violated the plea agreement and sentencing order
             when Krier was placed in the residential facility at the
             expiration of his sentence.”

      At the outset, we find the district court correctly noted that several of Krier’s

claims “have already been adjudicated,” many of the claims were “untimely,” and
                                           6


he was “bootstrapping . . . complaints into ineffective assistance of counsel claims

in order to get around the three-year period in section 822.3.” Nonetheless, the

district court proceeded to address each of Krier’s claims and found he had “failed

to prove by the requisite proof any grounds for relief.” We find no legal error in the

court’s conclusions. See Moon v. State, 911 N.W.2d 137, 142 (Iowa 2018). The

court further noted there was “no showing that [Krier] was prejudiced in any way.”

       On our de novo review, and placing weight on the district court’s findings of

credibility,2 we agree with the court that Krier failed to meet his burden to prove his

trial counsel was constitutionally defective. See Ledezma v. State, 626 N.W.2d

134, 141 (Iowa 2001) (setting forth scope of review).           More specifically, we

conclude Krier was neither misadvised nor failed to be informed of any rights,

penalties, or direct consequences to his prejudice as he urges in claim numbers2,

3, 6, 8 and 9. Moreover, we agree with the district court that Krier’s claim numbers

2, 4, 7, 9, 10, and 11 have been previously adjudicated and he is foreclosed from

relitigating these claims.3 In respect to claim number 5, Krier was not charged with

a class “A” felony, and therefore the district court had no authority to appoint two

counsel to represent him. See Iowa Code § 815.10(1)(b). We affirm the dismissal

of Krier’s application. See Iowa Ct. R. 21.26(1)(d), (e).

       AFFIRMED.


2  The court specifically noted it found “credible the statements by [Krier’s trial
counsel]” and “contrary statements by [Krier]” were not credible.
3 It follows that Krier’s first PCR counsel was not ineffective in failing to raise those

claims of ineffective assistance in PCLA018594. In light of this conclusion, we
need not reach the State’s assertions that Krier did not preserve error on his Allison
contention and that the legislature’s amendment to section 822.3 “effectively
abrogates Allison.” Cf. 2019 Iowa Acts ch. 140 § 34 (codified at Iowa Code § 822.3
(Supp. 2019)).